Citation Nr: 1427042	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a left foot disability.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESESS AT HEARING ON APPEAL

Appellant and H.H.



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left foot disorder, a left knee disorder, and a left hip disorder.  The Veteran perfected an appeal regarding all three issues.  In January 2014, the Board remanded all three issues to the Agency of Original Jurisdiction for additional development.  Subsequently, in a May 2014 decision, service connection for a left foot disorder was granted, thus satisfying that portion of the appeal in full.  The remaining issues have returned to the Board for adjudication.

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a back disability, to include associated thigh pain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a left hip disorder that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

A left hip disorder, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated in May 2010 fully satisfied the notice requirements of the VCAA, and that the Veteran's claims were initially adjudicated by the Agency of Original Jurisdiction (AOJ) in July 2010.  Thus, any error as to the timeliness of the notice was harmless.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service records and relevant VA medical records are in the file. The Board notes that the claims file contains a June 2010 response from the Personnel Information Exchange System, which indicated that the Veteran's service records were not available as they were associated with a fire that occurred at the National Personnel Records Center on July, 12, 1973, and may have been destroyed.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In July 2010, the AOJ issued a Formal Finding of Unavailability which detailed the efforts that had been made to obtain the Veteran's service treatment records.  Additionally, in a June 2010 letter, the Veteran also informed VA that he had no additional medical evidence to submit in support of his claim.  The Board finds no indication that other available, outstanding service treatment records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on this claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination in connection with his claim for service connection for a left hip disorder in February 2014.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination report and opinion to be thorough and complete concerning the claim for service connection for a left hip disorder.  Therefore, the Board finds the examination report and opinion is  sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, in January 2014, the Board remanded this case for further development.  Specifically, this remand instructed the AOJ to schedule the Veteran for a VA examination for an etiology opinion concerning his left hip disorder.  The requested examination was provided in February 2014.  As such, the Board finds that the purpose of the prior remand has been fulfilled, and there has been substantial compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically suggested the submission of evidence that could be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active military service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background-Left Hip Disorder

In April 2011, the Veteran complained to a VA treatment provider of hip pain.  The examiner indicated that the Veteran's range of motion was full, and he found no acute abnormality.  The examiner wrote that the Veteran had injured his foot in the service, and his hip pain was likely compensatory for an altered gait.

A VA note from August 2013 contains the Veteran's complaints of pain radiating through his left buttock.  The examiner felt that there were some elements of sciatica.

At his August 2013 Board hearing, the Veteran reiterated his belief that his in-service foot injury led to his problems with his hip.

On VA compensation and pension examination of the left hip in February 2014, the examiner gave a diagnosis of degenerative joint disease of the left hip (mild - normal aging).

The Veteran stated that the initial left hip symptoms began in 2012.  The Veteran reported that his left hip pain was the result of an altered gait due a prior in-service left foot injury.  The examiner indicated that there was no additional relevant past medical for the left hip.  

An X-ray revealed a normal left hip with minimal arthritic changes.  The examiner opined that the Veteran had mistakenly confused pain in his left thigh for hip pain.  He explained that the Veteran's hip x-rays demonstrated very minimal hip degenerative joint disease, which was consistent with age.  He continued by saying that the actual source of the Veteran's thigh pain was not the anatomic hip joints, but rather referred pain from his lumbar spine.  The examiner indicated that there was no service related hip injury which had produced degenerative changes other than would be expected normal aging.  In response to the question of whether the Veteran's left his disability was caused or aggravated by his foot disorder, the examiner concluded that the Veteran's hip complaints were unrelated to the service connected ankle injury.

C.  Analysis-Left Hip Disorder

In opening, the Board notes that the presumptive regulations are unavailing.  As there appears no clinical evidence pertaining to the Veteran's claimed left hip disorder dated within the first post-service year it is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection is not precluded from being established through proof of actual direct causation or secondary causation.  Combee, supra.

In order to substantiate the claim for service connection of a left hip disorder on a direct basis, the evidence must show an in-service event or injury.  Shedden, supra.  As noted above, the Veteran's service treatment records are unavailable, having presumably been lost in a fire.  Significantly, though, the Veteran has not claimed, and the available evidence does not show, that he suffered an actual left hip injury while he was on active duty.  As there is no assertion that a left hip injury occurred during the Veteran's period of active service, service connection is not available on a direct basis.

Throughout the appeal, the Veteran has claimed that service connection should be awarded for a left hip disorder as secondary to his left foot disorder.  In this regard, the Board notes that earlier in the course of this appeal, service connection was granted for a left foot disorder.

The Board has carefully considered the comments from the April 2011 VA treatment provider.  Indeed, these comments appear to the ones that the Veteran has referenced in support of his claim for secondary service connection.  Significantly, however, while this treatment provider indicated that it was likely that the Veteran experienced left hip pain as a result of an altered gait, the examiner never gave the Veteran a diagnosis of an actual left hip disorder.  In fact, the examiner specified in the record that there was no acute abnormality found at that time.  No discussion was made of the Veteran's radiating back pain or the aging process.  For these reasons, the Board finds the comments from the April 2011 VA treatment provider to be of less probative value and outweighed by the other evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

Similarly, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Veteran is competent to identify joint pains, however, he is not able to diagnose an underlying pathology.  Further, the evidence does not show that the Veteran has had the requisite training or specialized knowledge necessary to distinguish between the multiple possible etiologies of record.  As such, the Veteran's statements are outweighed by the other evidence of record.

Contrastingly, the Board finds the report of the February 2014 VA hip examination to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims file and in-person evaluation of the Veteran, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's service-connected and other disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the February 2014 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As noted, the Board acknowledges that the Veteran also experienced thigh pain that was related to a back disability.  However, as noted in the Introduction, the issue of service connection service connection for a back disorder has not been considered by the AOJ and has been referred for adjudication.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a left hip disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disability, claimed as secondary to a left foot disability, is denied.


REMAND

Previously, in January 2014, the Board remanded the claim for service connection for a left knee disability, claimed as secondary to a left foot disability, to the AOJ for further development.  The Board requested that the Veteran be afforded a VA examination for an etiology opinion regarding his claimed left knee disorder.

The requested examination was performed in February 2014.  The examiner recorded the Veteran's report of an in-service foot injury and subsequent knee complaints.  On page 24 of the examination report, for a diagnosis, the examiner listed "LEFT KNEE: (SERVICE CONNECTED) a. Degenerative Joint Disease b. Varus Malignment Deformity - (Bow Leg - Developmental Malignment)."  He reiterated the same diagnosis of page 34 of the report and added that it was more likely than not that the Veteran's service connected injury had resulted in a progressive disability of the left knee.  However, later, on page 35, the examiner opined that it was less likely than not that left knee ostheoarthritis was causally related  to the in-service injury.  He said that it was more likely than not that the etiology of the left knee osteoarthritis was attributable to the Veteran's developmental varus misalignment.

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Due to the contradictions just described within the February 2014 VA knee examination report, the Board finds it to be inadequate for adjudicatory purposes.  On remand, the claims file should be returned to the February 2014 VA examiner for resolution of his contradictory opinions.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to the examiner who conducted the February 2014 VA left knee compensation and pension examination.  The examiner is requested to clarify his given opinion that it was more likely than not that the Veteran's service connected injury had resulted in a progressive disability of the left knee, yet it was less likely than not that left knee osteoarthritis was causally related  to the service-connected injury.

If the February 2014 examiner is unavailable, the AMC/RO should arrange for the Veteran to undergo a VA examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused by or has been permanently aggravated by his service-connected left foot disorder.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

2.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________ 
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


